     Case 3:21-cv-00243-MMD-CLB Document 6 Filed 07/26/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    ANDRE SMITH, SR.,                                  Case No. 3:21-cv-00243-MMD-CLB

7                                   Plaintiff,                       ORDER
              v.
8
     PHYSICIANS MUTUAL INSURANCE CO.,
9    et al.,

10                              Defendants.

11

12            On July 7, 2021, pro se Plaintiff Andre Smith, Sr., was directed to file an

13   amended complaint within 14 days. (ECF No. 4.) That deadline has has now expired,

14   and Smith has not filed an amended complaint or otherwise responded to the Court’s

15   order.

16            District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829,

19   831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s

20   failure to prosecute an action, failure to obey a court order, or failure to comply with

21   local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for

22   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

23   1992) (dismissal for failure to comply with an order requiring amendment of complaint);

24   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply

25   with local rule requiring pro se plaintiffs to keep court apprised of address); Malone v.

26   U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with

27   court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for

28   lack of prosecution and failure to comply with local rules).
     Case 3:21-cv-00243-MMD-CLB Document 6 Filed 07/26/21 Page 2 of 2


1           In determining whether to dismiss an action for lack of prosecution, failure to

2    obey a court order, or failure to comply with local rules, the court must consider several

3    factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need

4    to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

5    favoring disposition of cases on their merits; and (5) the availability of less drastic

6    alternatives. Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone,

7    833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8           In the instant case, the Court finds that the first two factors, the public’s interest in

9    expeditiously resolving this litigation and the Court’s interest in managing the docket,

10   weigh in favor of dismissal. The third factor, risk of prejudice to defendant, also weighs

11   in favor of dismissal, since a presumption of injury arises from the occurrence of

12   unreasonable delay in filing a pleading ordered by the court or prosecuting an action.

13   See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public

14   policy favoring disposition of cases on their merits—is greatly outweighed by the factors

15   in favor of dismissal discussed herein. Finally, a court’s warning to a party that his

16   failure to obey the court’s order will result in dismissal satisfies the “consideration of

17   alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33;

18   Henderson, 779 F.2d at 1424. The Court’s order requiring Smith to file an amended

19   complaint within 14 days expressly stated: “Failure to file an amended complaint with 14

20   days shall result in dismissal of this action with prejudice.” (ECF No. 4 at 4.) Thus, Smith

21   had adequate warning that dismissal would result from his noncompliance with the

22   Court’s order to file an amended complaint.

23          It is therefore ordered that this action is dismissed with prejudice based on

24   Smith’s failure to file an amended complaint in compliance with this Court’s order.

25          DATED THIS 26th Day of July 2021.

26

27
                                                        MIRANDA M. DU
28                                                      UNITED STATES DISTRICT JUDGE

                                                    2
